DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dominic Kotab on December 10, 2021.
The application has been amended as follows: 

1. (Currently Amended) A computer-implemented method, comprising:
identifying a plurality of segment files that have been uploaded to an object storage system;
determining all data blocks associated with the plurality of segment files within the object storage system;
mapping all the data blocks associated with the plurality of segment files to a single new file within the object storage system;
in response to 
creating a new inode for the single new file;
mapping all the data blocks associated with the plurality of segment files to the new inode for the single new file;
removing all of the plurality of segment files and the descriptor file from the object storage system; and
updating the object storage system to reference the single new file for the single object.

11. (Currently Amended) A computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising instructions configured to cause one or more processors to perform a method comprising:
identifying a plurality of segment files that have been uploaded to an object storage system, utilizing the one or more processors;
determining all data blocks associated with the plurality of segment files within the object storage system, utilizing the one or more processors;
mapping all the data blocks associated with the plurality of segment files to a single new file within the object storage system, utilizing the one or more processors;
in response to a completion of an uploading of a descriptor file associated with a single object to the object storage system, where the descriptor file identifies each of the plurality of segment files as belonging to the single object within the object storage system, identifying, utilizing the one or more processors, the plurality of segment files, utilizing the descriptor file;
creating, utilizing the one or more processors, a new inode for the single new file;
mapping, utilizing the one or more processors, all the data blocks associated with the plurality of segment files to the new inode for the single new file;
removing, utilizing the one or more processors, all of the plurality of segment files and the descriptor file from the object storage system; and
updating, utilizing the one or more processors, the object storage system to reference the single new file for the single object.

	20. (Currently Amended) A system, comprising:
a processor; and
logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to:
identify a plurality of segment files that have been uploaded to an object storage system;

map all the data blocks associated with the plurality of segment files to a single new file within the object storage system;
in response to 
create a new inode for the single new file;
map all the data blocks associated with the plurality of segment files to the new inode for the single new file;
remove all of the plurality of segment files and the descriptor file from the object storage system; and
update the object storage system to reference the single new file for the single object.

Allowable Subject Matter
Claims 1-2, 5-6, 8-12, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose the combination including at least the limitations of:

As dependent claims 2, 5-6, 8-10, 12, and 16-19 depend from an allowable base claim, they are at least allowable for the same reasons as noted above.

Below are references considered to be the closest related prior art:
KIM (Pub. No.: US 2014/0351298 A1) teaches merging f2 and f3, where inode of f2 points to data blocks 1, 2, and 3, and inode of f3 points to data blocks 4, 5, and 6, and after the merging, f4 is generated, where the inode of f4 points to data blocks 1, 2, 5, 6, and 7 (data block 3 and 4, which were fragmented blocks, have been merged to data block 7), where prior to merging inodes f2 and f3 into inode of f4, two files were required to point to data blocks 1-6, and after the merging, only inode f4 is required to point to the same set of blocks. However, KIM does not teach in response to a completion of an uploading of a descriptor file associated with a single object to the object storage system, […] identifying the plurality of segment files, utilizing the descriptor file.
DAR (Pub. No.: US 2017/0262463 A1) teaches inode file having a plurality of inodes, where the identifiers/inodes are uploaded to the store. However, DAR does not teach in response to a completion of an uploading of a descriptor file associated with a 
SVENDSEN (Pub. No.: US 2006/0080286 A1) teaches after the image metadata has been uploaded, the user may invite others registered users to visit the site. However, SVENDSEN does not teach the descriptor file identifies each of the plurality of segment files as belonging to the single object within the object storage system, identifying the plurality of segment files, utilizing the descriptor file… and updating the object storage system to reference the single new file for the single object.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J. CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138